Citation Nr: 1214617	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-28 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for major depressive disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in April 2010, and a substantive appeal was received in May 2010.  The March 2008 rating decision denied a rating in excess of 30 percent for major depressive disorder.  However, in a March 2010 rating decision, the RO increased the Veteran's disability rating for major depressive disorder to 50 percent effective from the August 2, 2007 date of claim.  That decision does not terminate the Veteran's appeal, as he is presumed to be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran had also filed notices of disagreement regarding other March 2008 decisions in March 2009.  However, the Veteran's substantive appeal expressly excluded these issues from the appeal.

The Veteran presented testimony at a Board hearing in December 2010, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted documentary evidence with a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's hearing before the undersigned in December 2010, he testified that he has been receiving ongoing VA treatment, and that his major depression has become worse since the last VA psychiatric examination, which was conducted in August 2009.  VA has a duty to obtain its own relevant records.  38 C.F.R. § 3.159 (2011).  Moreover, although a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all VA medical records of treatment the Veteran has received for psychiatric disability since July 2010.  

2.  Schedule the Veteran for a VA examination for his service-connected major depressive disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be clearly set forth to allow for application of VA rating criteria, and a global assessment of functioning score with an explanation for the score should be provided.  

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


